—Appeals by the defendant (1) from stated portions of an order of the Supreme Court, Suffolk County (Doyle, J.), dated September 2, 1992, and (2) from an order of the same court, dated April 7, 1993.
Ordered that the order dated September 2, 1992, is affirmed insofar as appealed from, for reasons stated by Justice Doyle, at the Supreme Court.
Ordered that the order dated April 7, 1993, is affirmed for reasons stated by Justice Doyle at the Supreme Court; and it is further,
Ordered that the respondent is awarded one bill of costs. Sullivan, J. P., Lawrence, Pizzuto, Joy and Goldstein, JJ., concur.